DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/29/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.
 
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A system for managing server disasters, the system comprising: a first production server running one or more software applications; a backup server, wherein the backup server contains a copy of the applications hosted on the first production server; a first hardware processor communicatively coupled to a first memory, the first memory including executable instructions that upon execution by the first hardware processor cause the system to: take snapshots of the first production server’s telemetry, wherein the snapshots comprise a status of a plurality of hardware performance metrics from []; retrieve, from the first memory, a recovery script associated with the closest matched scenario; and execute the retrieved recovery script";
Since, no prior art was found to teach: ”compare the new snapshot to the log of previous disasters stored in the second memory, to find a scenario with a closest match between hardware performance metrics in the new snapshot and hardware performance metrics associated with a disaster in the log” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary 
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 8 and 14, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-7, 9-13, and 15-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114